Title: To James Madison from David Humphreys, 6 November 1801 (Abstract)
From: Humphreys, David
To: Madison, James


6 November 1801, Madrid. No. 292. Has received a 12 Oct. letter from Pinckney in Paris stating that he is delayed by an eye ailment; he requested Humphreys to transfer legation records to his secretary of legation, assuming he had arrived from America, should Humphreys wish to leave Spain. Humphreys replied that he had no news of the secretary’s arrival and doubted the wisdom of an Atlantic crossing in winter. Reports the French army in Spain is withdrawing and part of the infantry is to be sent to Saint-Domingue, as are also some of the ships from the combined fleets at Brest and Cádiz. Believes there are secret provisions in Portugal’s treaty with France for the latter to receive “a pecuniary compensation.” Forwards a letter from O’Brien at Algiers addressed to Smith, former minister at Lisbon. Has just learned that ten seamen from the Philadelphia drowned in an accident in the Bay of Algeciras. Notes that several American merchantmen seized and carried into Algeciras by the Spanish have been released but without compensation for losses. Has taken steps to claim indemnification and has submitted a protest against recent condemnation at San Roque of an American vessel with cargo of “uncommon value.” Will return to the Escorial on 12 Nov. for the birthday of the king, who is still not in good health.
 

   RC (DNA: RG 59, DD, Spain, vol. 5); partial Tr (DNA: RG 233, President’s Messages, 7A-D1). RC 4 pp.; docketed by Wagner as received 23 Jan. JM forwarded the partial Tr in his 18 Apr. 1802 report to Jefferson, who transmitted it to the House of Representatives on 20 Apr. 1802 (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:440, 443). An extract from the RC, described as being from “a gentleman at Madrid,” appeared in the National Intelligencer, 29 Jan. 1802.

